Matter of O'Brien (2022 NY Slip Op 06862)





Matter of O'Brien


2022 NY Slip Op 06862


Decided on December 1, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 1, 2022

PM-211-22
[*1]In the Matter of Daniel Farrell O'Brien, an Attorney. (Attorney Registration No. 5640248.)

Calendar Date:November 21, 2022

Before:Garry, P.J., Lynch, Aarons, Reynolds Fitzgerald and McShan, JJ.

Daniel Farrell O'Brien, Boonton, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam
Daniel Farrell O'Brien was admitted to practice by this Court in 2018 and lists a business address in Newark, New Jersey with the Office of Court Administration. O'Brien now seeks leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, when O'Brien filed the present application with this Court, he was delinquent in his New York attorney registration requirements for the 2022-2023 biennial period (see Judiciary Law § 468-a; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1), and he remains delinquent in that obligation to date. Inasmuch as O'Brien is therefore subject to potential disciplinary action (see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 208 AD3d 1421, 1421-1422 [3d Dept 2022]), he is ineligible for nondisciplinary resignation and his application must be denied (see Matter of Jin Hee Ahn, 203 AD3d 1435, 1435 [3d Dept 2022]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [3d Dept 2017]). Further, any future application by O'Brien must be supported by proof of his full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [3d Dept 2017]).
Garry, P.J., Lynch, Aarons, Reynolds Fitzgerald and McShan, JJ., concur.
ORDERED that Daniel Farrell O'Brien's application for permission to resign is denied.